

115 HR 3843 IH: Close Official Acts Loophole Act of 2017
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3843IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2017Mr. Suozzi (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, with respect to bribery.
	
 1.Short titleThis Act may be cited as the Close Official Acts Loophole Act of 2017. 2.Definition of official act for bribery offenseSection 201(a)(3) of title 18, United States Code, is amended by striking on any question, and all that follows through the period at the end and inserting on, or personal and substantial participation through, for example, approval, disapproval, recommendation, rendering of advice on, or investigation of any question, matter, cause, suit, proceeding or controversy, which may at any time be pending, or which may by law be brought before any public official, in such official’s official capacity, or in such official’s place of trust or profit..
		